Thayer, J.
(dissenting). I concur in the general reasoning expressed in the opinion of the majority of the court in this case. I agree that if the appellant kept the oleomargarine without any mark to distinguish it from genuine dairy products, in his common.salesroom, with other produce he was dealing in, and publicly exposed and exhibited the same, with the intent to offer it for sale, it was proper evidence to be submitted to the jury; but I do not think that it necessarily made out, as *595the court instructed, “the charge of offering to sell.” The jury might have been justified in finding from such evidence, and other circumstances, an offer for sale contrary to the provision of the act. The court, however, had no right, as I view it, to instruct the jury that the evidence of itself proved the charge, though it may have had a tendency to prove it. To prove the charge required more evidence than an offer to sell — a further fact had to be made out. Proof of an offer for sale without being marked so as to plainly establish its true character, and distinguish it from the genuine dairy products, was essential. The mere keeping of the article in the appellant’s salesroom, with intent to offer it for sale, was not, certainly, sufficient, unless it could he inferred therefrom that he intended selling it without being marked as required by the provisions of the act. The instruction, in any view, it seems to me, was too narrow. Merely having the oleomargarine in the appellant’s salesroom unmarked as such, although he intended offering it for sale, was not criminal per se. It did not establish an offer for sale without being marked, and yet such was the effect of the instruction. The law was not intended to prevent the sale of oleomargarine; it was intended to prevent deception, and therefore required that the true character of it be designated before selling or offering it for sale. The intent to sell 'it, or offer it for sale, is not an offense. The appellant, of course, intended to sell the commodity, but the hypothesis upon which the instruction was based did not justify the conclusion that he intended to sell it without designating its true character, nor, in my opinion, constitute an offer to sell it without such designation.
I think the judgment should be reversed, and the case remanded for a new trial.